Title: [December 1758]
From: 
To: 



      
       On Indigence at Home, December 1758.
      
      
      
       
         
          haud facile emergunt quorum Virtutibus obstat
          res angusta domi.
         
         They will hardly emerge from Obscurity, whose Virtues are obstructed by Indigence at home. To whose Virtues, a narrow Thing at home opposes.
      
      
       
        
   
   This brief entry is written in a very fine hand just above the middle of {24} and is largely obscured by the two more or less continuous parts of JA’s draft declaration, which so crowd it from above and below as nearly to efface it. Placed as it is at the center of his struggle over his very first case as a professional lawyer, this tag from Juvenal (Satire III, lines 164–165) had an obvious appeal for JA and may be considered a cry from the heart.


       
      
     